DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a national stage entry of PCT/SG2017/050030 filed 19 January 2017. Acknowledgement is made of the Applicant’s claim of foreign priority to SG10201600391R filed 19 January 2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
 
Election/Restrictions
The Applicant has previously elected any combination of maltol, saccharin, sodium saccharin, and theobromine (combination of two or more compounds).

Examiner’s Note
Applicant's amendments and arguments filed 16 April 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response filed 16 April 2021, it is noted that claims 1 and 

Status of the Claims
Claims 1, 6-12, and 14-16 are pending.
Claims 14-16 are withdrawn.
Claims 1 and 6-12 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. (WO 00/69408) in view of Cheetham et al. (WO 03/051325) in view of Dampeirou (WO 00/38648; Machine translation provided and cited herein).
The Applicant claims, in claim 1, a composition comprising two or more compounds selected from the group consisting of maltol, saccharin, sodium saccharin, and theobromine. The instant limitations reciting “wherein the composition is to be topically applied to the skin of a subject for lightening of the skin” is an intended use, does not result in a structural difference over the prior art, and is thus given minimal patentable weight (See MPEP 2111.02 (II)). Claim 6 requires maltol to be present in 0.01-10%. Claim 7 requires saccharin or sodium saccharin to be present from 0.01-In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (see MPEP 2112.01 (II)).
Mason teaches a method for regulating the condition of mammalian keratinous tissue comprising topically applying to the skin a composition comprising theobromine and a carrier (abstract; pg 2, lns 10-20). Theobromine in the method of Mason is effective at regulating visible discontinuities in skin texture, retarding the appearance of red blotchiness on the skin, and retarding the appearance of dark circles under the eye (abstract). Theobromine is preferably present from about 0.01-50% by weight (pg 4, lns 14-24). In addition to theobromine and a carrier, the composition of Mason can further comprise skin lightening agents, such as kojic acid, in about 0.1-10% (pg 28, lns 8-20).

Cheetham teaches compounds that are useful as skin lightening agents (pg 1, lns 3-6). Among suitable compounds are compound 1, o-benzoic sulfimide which is an alternative name for saccharin (pg 7, lns 15-18). A salt form of the compound and an inorganic base may be used, said inorganic base selected from the group including sodium and zinc (pg 9, lns 1-20). It is noted that the composition of Cheetham is a cosmetic composition that can further comprise additional skin lightening agents (col 11, lns 7-8; col 13, lns 10-12). It is noted that saccharin (compound 1) is found to be effective in reducing melanin production (pg 25, Table 1). Saccharin is present in 0.25% in the composition of Example 2, which is a moisturizing cream (pg 26, lns 1-20).
Dampeirou teaches a cosmetic composition having a depigmenting activity wherein the composition comprises a mixture of maltol, at least one -hydroxylated acid, and at least one active component (pg 1, ln 2; pg 1, lns 16-19). Regarding maltol, Dampeirou teaches that said compound can inhibit the synthesis of melanin more actively than kojic acid (pg 1, lns 23-25). Maltol is recited as being used in amounts of from 3-6% (pg 1, ln 26).
It would have been prima facie obvious to the person of ordinary skill in the art to prepare the composition of Mason comprising theobromine, a carrier, and additional skin lightening agents. Regarding the skin lightening agents, it would have been obvious to include zinc saccharin, sodium saccharin, maltol, or a combination thereof. Maltol is taught as being superior to kojic acid, the latter identified as a suitable skin lightening agent in Mason. Generally, it is prima facie obvious to select a known material for .

Response to Arguments
Applicant's arguments filed 16 April 2021 have been fully considered but they are not persuasive. Applicant argues, on pages 8-9 of their remarks, that the claimed compositions are able to achieve surprising, unexpected, and satisfactory skin lightening effects within 14-28 days and that none of the compositions in the prior art are able to achieve this result. The Applicant remarks that Mason, Cheetham, and Dampeirou all disclose much longer (or none at all) lengths of application to the skin and therefore it would not have been obvious to combine these references.
In response, the Applicant has failed to show evidence of unexpected results that are commensurate in scope with the instant claims. In summary, the Applicant has provided evidence that M(0.25%) + SS(0.25%) and M (0.25%) + SS (0.5%) + TB (0.15%) combine to form a synergistic result as measured by the number of subjects who observed skin lightening within 7 days and also the % reduction of skin melanin index after 28 days (see Langwallner Declaration). Instant claim 1 is broad to any ratios or concentrations of M, SS, and TB in the composition but the date presented only demonstrate one ratio (1:1 for M:SS and 1:2:0.6 for M:SS:TB) with each component at one concentration point. Dependent claims 6-12 also fail to narrow the concetrations or 

The Applicant argues, on page 9 of their remarks, that because of the differences in application times taught by Mason, Cheetham, and Dampeirou, the skilled artisan would not have been motivated to modify Mason to arrive at the instant claims. On page 11, the Applicant argues that the disclosed amounts of each agent do not render obvious a combination that would achieve the results previously presented.
In response, first, the instant claims do not include any functional limitations related to the length of the application of the claimed composition. Second, Cheetham and Dampeirou are applied for their specific teachings. Dampeirou teaches that maltol can inhibit the synthesis of melanin more actively than kojic acid. Cheetham teaches that salt of saccharin are suitable skin lightening agents. Therefore, the way each are applied in the individual references is not relevant to the motivation for modifying Mason to include additional and superior skin lightening agents. The amounts of agents in the prior art overlap with or include the required amounts in the instant claims.

The Applicant argues, on pages 9-10 of their remarks, that the previously submitted data (Langwallner Declaration) shows that each of the claimed combinations (i)-(iii) act together in a synergistic effect.


The Applicant argues, on pages 10-11 of their remarks, that it would not have been obvious to combine the above references. The Applicant argues that a motivation is necessary and a rejection should not be based on hindsight.
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the references are properly combined based on the teachings of superior skin lightening agents. Applicant’s claims are broad and are not commensurate in scope with the data previously submitted. The above rejection is accordingly maintained.

The Applicant argues, on pages 11-12 of their remarks, that the Wind et al. (International Journal of Antimicrobial Agents 45 (2015) 305-308) method for calculating synergy is appropriate for antibiotics but not for cosmetics since it is a highly sensitive method of calculation. The Applicant further points to in vivo data presented in Example 17 (Table XII-XIV) of the specification.
.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613